Citation Nr: 1002261	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to July 
1977.  The Veteran died in October 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board notes that the issue of entitlement 
to Dependency and Indemnity Compensation (DIC) pursuant to 
the provisions of 38 U.S.C.A. § 1318 was denied by the Board 
in a March 2009 decision.  As such, that issue is not before 
the Board at this time.  The March 2009 decision also 
remanded the present claim for further development.  Prior to 
that decision, the appellant was afforded a Board hearing, 
before the undersigned, in January 2008.  A copy of the 
hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  She essentially contends that the Veteran's 
service-connected disabilities, as well as exposure to Agent 
Orange, eventually caused the Veteran's death. 

In the opinion of the Board, additional development is 
necessary prior to adjudication.

During the appellant's Board hearing, she testified that 
exposure to Agent Orange may have precipitated the Veteran's 
medical condition.  She further stated that the Veteran 
related in-country service in Vietnam, and that he loaded 
Agent Orange onto planes during his period of active duty.  
See Hearing, pp. 4-7.

Service personnel records showed that the Veteran was an 
aircraft crew chief and maintenance expediter during his tour 
with the 44th, 421st, and 469th Tactical Fighter Squadrons in 
Korat, RTAFB, Thailand.

As noted in the prior Board decision, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996); but 
see, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding 
that the veteran was not precluded under the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act from 
establishing service connection with proof of direct actual 
causation).

The Board notes that Section 2 of the Agent Orange Act of 
1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 
U.S.C.A. §§ 1116(b) and (c), provides that whenever the 
Secretary determines, based on sound medical and scientific 
evidence, that a positive association (i.e., the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association) exists between 
exposure of humans to an herbicide agent and a disease, the 
Secretary will publish regulations establishing presumptive 
service connection for that disease.  If the Secretary 
determines that a presumption of service connection is not 
warranted, he is to publish a notice of that determination, 
including an explanation of the scientific basis for that 
determination.  The Secretary's determination must be based 
on consideration of reports of the National Academy of 
Sciences (NAS) and all other sound medical and scientific 
information and analysis available to the Secretary.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence. Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific 
conditions for which a presumption of service connection 
based on exposure to herbicides used in Vietnam during the 
Vietnam era is not warranted.  These include hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Further, the Board notes that on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As 
required by 38 U.S.C. 1116, the Department of Veterans 
Affairs (VA) will issue regulations through notice and 
comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, a 
stay of appeals affected by new herbicide-related 
presumptions is in effect.  See, e.g., Chairman's Memorandum 
No. 01-09-25 (Nov. 20, 2009); see also, Memorandum for the 
Secretary, "Stay of Appeals Affected by New Herbicide-
Related Presumptions," November 20, 2009.  

In August 2004, a diagnosis of congestive heart failure was 
provided.  See Report, August 27, 2004.  In this case, the 
record reflects that the Veteran died in October 2004 and the 
Certificate of Death lists the immediate causes of death as 
pneumonia, hypoxia, and pulmonary fibrosis.  The underlying 
causes were chronic obstructive lung disease, aspiration, and 
a cerebral vascular accident, with anemia, coronary disease, 
and dementia, as significant conditions contributing to, but 
not related to, the cause of death.  At the time of the 
Veteran's death, service connection was in effect for 
residuals of fractured left and right mandible, rated as non-
compensable, and for chronic sinusitis with a history of 
rhinitis, rated as non-compensable.

In this case, the available service personnel records do not 
demonstrate in-country Vietnam service.  However, it is 
unclear as to whether there are other official records that 
would document whether he served in-country in Vietnam 
including participation in missions, or any other activity, 
which would have resulted in the Veteran serving in Vietnam 
during his period of active service.  As such, the RO should 
contact the appropriate custodian of service department 
records that might aid in determining whether the Veteran 
did, in fact, serve in Vietnam.  

Following this search and if in-country Vietnam service is 
not verified, the RO should follow the procedures outlined in 
VA Fast Letter 09-20, Developing for Evidence of Herbicide 
Exposure in Hass-Related Claims from Veterans with Thailand 
Service during the Vietnam Era.  As stated in the VA Fast 
Letter, the RO must peruse the Fast Letter, which contains 
input from the Department of Defense (DoD) and is intended to 
cover general claims of exposure as well as a number of 
specific exposure claims.  If the issue of herbicide exposure 
can be resolved based on this document alone, then further 
development is not necessary.  However, if actual herbicide 
exposure remains in question, an inquiry must be sent 
directly to the Joint Services Records Research Center 
(JSRRC) for verification.
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appropriate 
custodian of service department records 
and request a complete search of available 
records for the 44th, 421st, and 469th 
Tactical Fighter Squadrons in Korat, 
RTAFB, Thailand, from May 1, 1967 to 
October 1, 1967, or any other available 
information, to determine whether the 
Veteran served in Vietnam during his 
period of active duty.

Following this search, if in-country 
Vietnam service is not verified, the RO 
should follow the procedures outlined in 
VA Fast Letter 09-20, Developing for 
Evidence of Herbicide Exposure in Hass-
Related Claims from Veterans with Thailand 
Service during the Vietnam Era.  As stated 
in the VA Fast Letter, the RO must review 
the Fast Letter, which contains input from 
the Department of Defense (DoD) and is 
intended to cover general claims of 
exposure as well as a number of specific 
exposure claims.  If the issue of 
herbicide exposure can be resolved based 
on this document alone, then further 
development is not necessary.  However, if 
actual herbicide exposure remains in 
question, an inquiry must be sent directly 
to the Joint Services Records Research 
Center (JSRRC) for verification.

2.  Following the completion of the 
development required as outlined in the 
paragraph above, readjudicate the 
appellant's claim for service connection 
for cause of the Veteran's death.  If the 
decision remains adverse to the Veteran, 
provide the appellant and her 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

